Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 are rejected under 35 U.S.C. 103 as being obvious over Haflinger et al., U.S. 2015/0123785 (hereinafter, 785) in view of Oskin et al, U.S. 2012/0146797 (as evidenced by Chu, U.S. 2007/0162156).
	On claims 1-4, 785 cites except as indicated:  
A wearable fall detection device (Abstract, necklace), comprising:
an accelerometer ([0030] accelerometer);

a wireless communicator (transmitter 116, transceiver, or the listed signals generated by microprocessor 114); and
a plurality of conductive threading electrically connecting the accelerometer, the control circuitry, and the wireless communicator in such a way that the wearable fall detection device is interwoven between two abutting pieces of material.
Regarding these excepted limitations, 785, as in figure 1 and [0032], discloses an embodiment of a motion sensing necklace. The necklace has conductive wiring 122 as well as a clasp 126 associated with connectors 128. 785 doesn’t disclose the excepted claim limitations indicated above.
In the similar art of wearable therapeutic devices, Oskin, figure 2 and [0034], discloses a wearable device that includes among other things, conductive thread 150. This includes pockets 160 which have sensing electrodes 135 disposed within pocket 160. Inside the pockets can include batteries, additional electrodes, and the like. The conductive thread 150 can be used to connect a power supply of wearable elements. In Chu, [0053], the conductive thread is discloses as being a blend of stainless steel and cotton or polyester. 
It would have been obvious at the time the claimed invention was filed to modify the pendant of 785 using the features outlined in Oskin to construct an embodiment include the excepted claim features. Oskin discloses a known alternative embodiment of using conductive threading to encase, attach, and connect components which would include elements disclosed in 785, and the results of the inclusion would be realized in an embodiment meeting the claimed limitations with a likelihood of success. 

On claim 2, 785 cites: 
The wearable fall detection device of claim 1, further comprising:
a power source electrically connected to the control circuitry. Figure 1 and [0032] battery 120.

On claim 3, 785 and Oskin cites:  
The wearable fall detection device of claim 1, wherein the plurality of conductive threading comprises stainless steel thread. See the rejection of claim 1 citing Chu. 

On claim 4, 785 cites:
The wearable fall detection device of claim 1, further comprising:
the control circuitry configured to determine a fall event of a wearer of the two abutting pieces of material. 
785, [0003] discloses “Detection apparatus 600 is worn by a user and has a fall detection sensor that incorporates an accelerometer and/or altimeter to record input data that is then processed using local firmware stored on apparatus 600 to determine the probability of a fall event.” The italicized claimed “a fall event of a wearer of the two abutting pieces of material” is not given patentable weight since the wearer is the subject of the monitored fall and not the “two abutting pieces of material” as this portion of the claim was analyzed in the rejection of claim 1. 

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Haflinger et al., U.S. 2015/0123785 (hereinafter, 785) in view of Oskin et al, U.S. 2012/0146797 (as evidenced by Chu, U.S. 2007/0162156) and Lin, U.S. 2016/0034731.
On claim 5, 785 cites except:    
The wearable fall detection device of claim 1, further comprising:
the control circuitry configured to:
determine its location along an X-axis, a Y-axis, and a Z-axis at a predetermined time period in such a way as to determine a rate of fall along the Z-axis for a wearer of the two abutting pieces of material;
compare the rate of fall to a gravity fall rate; and
define a fall event when the rate of fall equals to or is greater than the gravity rate of fall.
[0008] of 785 discloses a wearable worn fall detection device wherein a fall is determined with the cited accelerometer. 
However, 785 fails to disclose the excepted claim limitations. 
In the same art of fall detection devices, Lin, [0024], discloses an embodiment of fall detection device. The accelerometer discloses at least measuring a fall in the z-axis. In this instance, it is said that when people stand up or walk, the Z-axis accelerometer 136a outputs a downward acceleration value of 1G or 9.8 meters per second squared, which is equivalent to the gravity acceleration on the person wearing the accelerometer. However, in free fall, the accelerometer puts out a value of zero. 
It would have been obvious at the time the claimed invention was filed to modify 785 to use the embodiment disclosed in Lin to construct an embodiment meeting the 
Claim Rejections-Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The obviously double patent rejected claims of the present application are emboldened while the claims of the copending application/patent are not. 
Claims 1, 5, and 6 of the present application are obvious over claim 1 of application 15/929,313 (now U.S. 10,916,115).
Claim 1 claims: 
A wearable fall detection device, comprising: an accelerometer; a control circuitry; a wireless communicator; and a plurality of conductive threading electrically connecting the accelerometer, the control circuitry, and the wireless communicator in such a way that the wearable fall detection device is interwoven between two abutting pieces of material.

Claim 5 claims: 
The wearable fall detection device of claim 1, further comprising: the control circuitry configured to: determine its location along an X-axis, a Y-axis, and a Z-axis at a predetermined time period in such a way as to determine a rate of fall along the Z-axis for a wearer of the two abutting pieces of material; compare the rate of fall to a gravity fall rate; and define a fall event when the rate of fall equals to or is greater than the gravity rate of fall. 

Claim 6 claims: 
The wearable fall detection device of claim 5, wherein the predetermined time period is more than zero seconds and less than ten seconds. 

Claim 1 claims: 
A wearable fall detection device, further comprising: an accelerometer; a control circuitry; a wireless communicator; and a plurality of conductive threading electrically connecting the accelerometer, the control circuitry, and the wireless communicator in such a way that the wearable fall detection device is interwoven between two abutting pieces of material; the control circuitry configured to: determine its location along an X-axis, a Y-axis, and a Z-axis at a predetermined time period in such a way as to determine a rate of fall along the Z-axis for a wearer of the two abutting pieces of 
Claim 6, which depends from claims 5 and 1, discloses, in part: “wherein the predetermined time period is more than zero seconds and less than ten seconds.”
Claim 1 discloses, in part: “wherein the predetermined time period is ten milliseconds…”
	Even though the limitations of claim 6 claim a range of “more than zero seconds and less than 10 seconds,” and claim 1 is “ten milliseconds,” clearly, claim 1’s range is anticipated in claim 6’s range. Thus, it would have been obvious at the time the claimed invention was filed to include the limitations of claim 1 into claim 6 and the results of the inclusion would have realized 16/948,692’s claimed invention.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683 

/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689